Citation Nr: 0526104	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Hartford, 
Connecticut, which denied service connection for bilateral 
hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in September 2003.  A transcript of 
that hearing is of record.

In February 2004, the Board remanded the case to VA's Appeals 
Management Center (AMC) for further development.  The case 
was subsequently returned to the Board.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In the February 2004 remand, the Board instructed that the 
veteran be afforded an audiological and otolaryngological 
(ENT) examination with the claims folder available for review 
by the examiner.  It also asked for an opinion concerning the 
relationship between any current hearing loss and noise 
exposure or infections in service.  

The veteran was afforded a VA ENT examination in March 2004, 
but the claims folder was not available for review by the 
audiologist, and no opinion was provided as to etiology.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

In view of the foregoing, this case is remanded for the 
following:

1.  Send the claims file to the examiner 
who conducted the March 2004 VA 
examination.  The examiner should conduct 
a complete review of the entire VA 
record, including the veteran's claims 
file and this remand.  The examiner 
should acknowledge in the examination 
report that the claims folder was 
reviewed.

The examiner should comment as to:

Whether any current bilateral hearing 
disorder, at least as likely as not (50 
percent probability or more), is the 
result of noise exposure in service, 
including duties in a 75mm. recoilless 
rifle unit; or ear infections in 
service.

The examiner should provide a rationale 
for these opinions.

If the March 2004 VA examiner is not 
available, another physician or 
audiologist should review the claims 
file, and furnish the requested opinions. 

2.  If the reviewing examiner deems that 
further examination is necessary, then 
the veteran should be scheduled for such 
examination.

3.  After ensuring that the requested 
opinions have been obtained, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


